Citation Nr: 1215123	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-01 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to February 1946. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for PTSD.  In February 2011, the Board noted the findings in Clemons v. Shinseki, 23 Vet. App. 1   (2009), and bifurcated the Veteran's PTSD claim to include a claim for PTSD, and a claim for an acquired psychiatric disorder other than PTSD.  The PTSD claim was denied at that time, and the acquired psychiatric disorder claim, other than PTSD, was remanded for additional development of the record.  This issue is again before the Board for appellate consideration. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim. 

As was noted in the previous remand, medical evidence of record includes diagnoses of anxiety disorder and depressive disorder/dysthymia with a possible link to service.  While the May 2006 examination linked the Veteran's anxiety disorder to ruminations about his age, the September 2010 VA examiner suggested the anxiety disorder and depressive disorder could be related to service.  However, the 2010 examiner appears to have based the conclusion on the Veteran's report of in-service stressors, which have been inconsistently reported during the course of the appeal. 

In this regard, the Veteran claimed he was involved in direct combat during the May 2006 VA psychiatric examination; however, he was unable to provide any detail as to a traumatic event he experienced involving combat.  Conversely, the Veteran denied having been involved in direct combat in December 2006 and stated he felt depressed he was not in combat.  In addition, the Board notes he related in a July 2010 statement that he was not a crewman on planes flying over the Himalayan Mountains.  Yet, he specifically alleged on the September 2010 VA psychiatric examination that he had flown on such missions, and even asserted he had witnessed many planes crashing in the distance including the crash which reportedly killed his friends.  During his hearing at the RO, however, he denied witnessing the plane crash of his friends.  Moreover, the Veteran reported to the May 2006 VA examiner that his fiancée died while he was in WWII.  However, during his hearing, he testified that she broke up with him when she found out he had malaria and married someone else who was an alcoholic and abused her.  Thus, throughout the course of this appeal, the Veteran has made several inconsistent statements related to in-service stressors.

As previously noted by the Board, the inconsistent and changing nature of the Veteran's current report of stressful events occurring approximately 60 years ago render his recollections as to these events unreliable.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran in weighing credibility).  

VA attempted to confirm the stressor involving the deaths of pilots who were friends of the Veteran, but the stressor could not be documented.  However, when asked to describe some specific traumatic events on the 2006 VA examination, he stated that he had malaria in June 1944 while in India and that he was put in a hospital tent with another soldier who also had malaria.  That person died during the night.  This stressor was consistently reported at the time of the 2010 VA examination.  He then reported that he was in a hospital tent for two weeks and was told the person next to him also had malaria.  When he awoke, the soldier next to him was gone and he was told the man had died during the night.  The evidence of record confirms that the Veteran was hospitalized for two weeks for malaria. 

Also, the Veteran's separation examination noted a normal psychiatric evaluation and a June 2005 VA outpatient depression screen was negative.  The first indication of any psychiatric complaint was on the March 2006 VA examination, which noted the Veteran had no prior treatment.  The first clinical treatment for a psychiatric disorder was in December 2006.  The 2010 examiner did not address this information when rendering her opinion.  Accordingly, the Board, in February 2011, found that the claims file should be returned to the September 2010 VA examiner to clarify her opinion and provide additional discussion.

The Board reviewed the Veteran's claims folder and his Virtual VA file in an effort to find evidence that the RO or Appeals Management Center (AMC) complied with the remand directives.  There is no addendum report or new examination report of record.  A C&P Exam Detail report in the claims folder shows that in February 2011, the AMC requested a "REV EXAM FOR PTSD."  A copy of a February 2011 letter to the Veteran is also in the claims folder.  This letter informed the Veteran that his claims folder was returned to the VA Medical Center for an opinion/addendum.  The next item in the claims folder is a copy of another Exam Details report, which reflects the cancellation of the examination, because "VET REFUSED EXAM THIS LOCATION."  Yet, in the March 2012 supplemental statement of the case, and in the April 2012 representative's brief, it is suggested that the Veteran requested the examination to be rescheduled because he was going to be out of town.  It is completely unclear to the Board exactly what transpired following the February 2011 remand.  There is no indication in the record that the claims folder was returned to the September 2010 VA examiner, as was instructed in the Board's remand directive.  There is also no indication in the record that the Veteran was notified of a new examination, were it deemed necessary, or that he requested rescheduling.  These missing pieces are also not found in the Veteran's Virtual VA file.  What is clear from a review of the record is that the February 2011 Board remand directives were not complied with.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the Board's February 2011 instructions were not followed, the RO/AMC should again attempt to obtain an addendum opinion from the September 2010 VA examiner.  If that VA examiner is unavailable, then another equally qualified examiner may write the report based upon a complete review of the record.  Only if deemed necessary by the VA examiner should the Veteran be scheduled for reexamination.  

If new examination is required, notification sent to the Veteran regarding when and where to report to the examination should be associated with the claims file.  In that regard, the Veteran is hereby notified that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record. 

Also, review of the claims folder reveals that the most recent VA outpatient records are dated in September 2009 from the VAMC in Providence, Rhode Island.
On remand, ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all relevant ongoing VA mental health treatment records dating since September 2009 from the VA Medical Center in Providence, Rhode Island.

2.  Return the claims file to the examiner who conducted the September 2010 psychiatric examination, if available, for clarification of her opinion.  The examiner should be advised that the Veteran's reported history of flying missions over the Himalayas and witnessing the plane crash of his friends is inconsistent with his prior statements and considered unreliable, although his history of being treated for malaria for two weeks is confirmed. 

The examiner should again review the claims file, and provide an opinion as to whether the diagnosed anxiety disorder and/or depressive disorder are at least as likely as not related to the Veteran's military service.  The examiner should provide the reasoning for the conclusions reached, to include discussion of the normal separation examination in 1946 and the negative depression screen in June 2005. 

If the prior examiner is not available, the claims file should be forwarded to another psychologist or a psychiatrist to provide the requested opinion.  If another VA examination is deemed necessary by the reviewing examiner to complete this remand directive, then one should be scheduled. 

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



